IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF DISCIPLINE OF                        No. 69548
                   JOSLYN J. LAMADRID, BAR NO. 9093.

                                                                                FILED
                                                                                 MAR 2 5 2016
                                                                                 TRAD   K. LINDEMAN
                                                                                ERK       PREME.0 0YR1

                                                                           BY
                                                                                 Hieriwaiscirra.




                     ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                               This is an automatic review of a Southern Nevada
                   Disciplinary Board hearing panel's recommendation that this court
                   approve, pursuant to SCR 113, a conditional guilty plea agreement in
                   exchange for a stated form of discipline for attorney Joslyn LaMadrid.
                   Under the agreement, LaMadrid admitted to violations of RPC 1.1
                   (competence), RPC 1.3 (diligence), RPC 1.4 (communication), RPC 3.2
                   (expediting litigation), RPC 3.3 (candor toward the tribunal); RPC 4.1
                   (truthfulness in statements to others), RPC 5.5 (unauthorized practice of
                   law), RPC 8.1 (bar admission and disciplinary matters), and RPC 8.4
                   (misconduct) and single violations of RPC 1.5 (fees), RPC 1.15 (safekeeping
                   property), RPC 5.3 (responsibilities regarding nonlawyer assistants), RPC
                   5.4 (professional independence of a lawyer), and RPC 7.1 (communications
                   concerning a lawyer's services).
                               The agreement provides for an 18-month suspension to be
                   served concurrently with the 1-year suspension previously imposed by this



SUPREME COURT
     OF
   NEVADA

(0) 1947A   Apip
                court in Docket No. 61137. The concurrent suspensions will not commence
                until LaMadrid resolves her CLE suspension imposed in Docket No.
                58961. Additionally, the agreement requires that LaMadrid pay the costs
                of the disciplinary proceedings, excluding bar counsel and staff salaries,
                and that she demonstrate her continued sobriety during the pendency of
                her suspension before being reinstated to the practice of law.
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved.        See SCR 113(1). Considering the
                duties violated, LaMadrid's mental state (knowledge but not intent), the
                potential or actual injury caused by her misconduct, and the aggravating
                and mitigating circumstances, we conclude that the 18-month concurrent
                suspension is sufficient to serve the purpose of attorney discipline.   See In
                re Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (setting forth
                factors to be considered); State Bar of Nev. v. Claiborne, 104 Nev. 115, 213,
                756 P.2d 464, 527-28 (1988) (explaining purpose of attorney discipline); see
                also ABA Standards for Imposing Lawyer Sanctions,           Compendium of
                Professional Responsibility Rules and Standards Standard 4.41 (2015). In
                particular, LaMadrid's efforts to gain her sobriety and to maintain that
                sobriety over a three-year period convince us that the agreed-upon
                discipline provides sufficient additional time to ensure that she is
                rehabilitated and can remain clean and sober while managing the stress of
                practicing law.
                            We hereby impose an 18-month suspension to be served
                concurrently with the 1-year suspension imposed in Docket No. 61137.
                The concurrent disciplinary suspensions shall not commence until
                LaMadrid resolves her administrative suspension. Additionally,



SUPREME COURT
       OF
    NEVADA
                                                      2
IA 1947A    e
                 LaMadrid shall pay the costs of the disciplinary proceedings, excluding
                 bar counsel and staff salaries, within 90 days of receipt of the State Bar's
                 bill of costs. See SCR 120. The State Bar shall comply with SCR 121.1.
                             It is so ORDERED.




                                           Parraguirre



                 Hardesty



                 Cherry


                 SAITTA, J. and PICKERING, JJ., dissenting:
                             We dissent.



                                                             Saitta


                                                                      &24JAA f
                                                             Pickering




                 cc: Chair, Southern Nevada Disciplinary Board
                      Joslyn J. LaMadrid
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, United States Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e